Exhibit 10.2

SUPPLEMENTAL INDENTURE

FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of June 2,
2014, by and among Atlas Energy Holdings Operating Company, LLC, a Delaware
limited liability company (the “Company”), Atlas Resource Finance Corporation, a
Delaware corporation (“Finance Co” and, together with the Company, the
“Issuers”), Atlas Resource Partners, L.P. (“ARP”), each of the parties
identified under the caption “Subsidiary Guarantors” on the signature page
hereto (the “Subsidiary Guarantors” and, together with ARP, the “Guarantors”)
and U.S. Bank National Association, a national banking association, as Trustee
(the “Trustee”).

WITNESSETH:

WHEREAS, the Issuers, the Guarantors, and the Trustee are party to an indenture,
dated as of January 23, 2013 (the “Base Indenture” and, together with this
Supplemental Indenture, the “Indenture”), providing for the issuance by the
Issuers of their 7.75% Senior Notes due 2021;

WHEREAS, pursuant to and on the date of the Base Indenture, the Issuers
initially issued $275,000,000 aggregate principal amount of their 7.75% Senior
Notes due 2021 (the “Existing Notes”);

WHEREAS, Section 2.01 of the Base Indenture provides that the Issuers may, from
time to time and in accordance therewith, create and issue Additional Notes (as
defined in the Base Indenture) under the Base Indenture;

WHEREAS, the Issuers wish to issue an additional $100,000,000 aggregate
principal amount of their 7.75% Senior Notes due 2021 as Additional Notes (the
“New Notes”);

WHEREAS, Section 9.01 of the Base Indenture provides that, without the consent
of the Holders of any Notes, the Issuers, the Guarantors and the Trustee may
enter into one or more indentures supplemental to the Base Indenture to make any
change that does not adversely affect the legal rights of any Holder;

WHEREAS, the Issuers and the Guarantors are authorized to execute and deliver
this Supplemental Indenture;

WHEREAS, the Issuers have requested that the Trustee execute and deliver this
Supplemental Indenture; and

WHEREAS, all conditions and requirements necessary to the execution and delivery
of this Supplemental Indenture have been done and performed, and the execution
and delivery hereof has been in all respects authorized.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged the Issuers, the
Guarantors and the Trustee mutually covenant and agree as follows:

1. Defined Terms. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Base Indenture. The words “herein,”
“hereof” and “hereby” and other words of similar import used in this
Supplemental Indenture refer to this Supplemental Indenture as a whole and not
to any particular section hereof.



--------------------------------------------------------------------------------

2. Amount of New Notes. The aggregate principal amount of New Notes to be
authenticated and delivered under this Supplemental Indenture on June 2, 2014 is
$100,000,000.

3. Terms of New Notes. The New Notes are to be issued as Additional Notes under
the Indenture and shall:

 

  a. be issued as part of the existing series of Existing Notes under the
Indenture, and the New Notes and the Existing Notes shall be a single class for
all purposes under the Indenture, including, without limitation, with respect to
waivers, amendments, redemptions and offers to purchase;

 

  b. be issued on June 2, 2014 at a purchase price of 99.5% of the principal
amount, and will accrue interest from January 15, 2014;

 

  c. be issuable in whole in the form of one or more Global Notes to be held by
the Depository and in the form, including appropriate transfer restriction
legends, provided in Exhibit A to the Base Indenture;

 

  d. initially bear, in the case of New Notes sold under Rule 144A of the
Securities Act, the CUSIP number of 049296AF3 and ISIN of U04626AC8, and, in the
case of New Notes sold under Regulation S of the Securities Act, the CUSIP
number of US049296AF37 and ISIN of USU04626AC88; and

 

  e. until an Exchange Offer has been consummated or a Shelf Registration
Statement has been filed and becomes effective with respect to the New Notes,
the New Notes shall be subject to the transfer restrictions applicable to a
Restricted Certificated Note or a Restricted Global Note and shall have a
different CUSIP number than that of the Existing Notes.

4. Ratification of Base Indenture; Supplemental Indenture Part of Indenture.
Except as expressly amended hereby, the Base Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Base Indenture for all purposes, and every Holder of a Note or New
Note heretofore or hereafter authenticated and delivered shall be bound hereby.

5. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

6. Trustee’s Assumption; Trustee Makes No Representation. The Trustee assumes no
duties, responsibilities or liabilities under this Supplemental Indenture other
than as set forth in the Base Indenture. The Trustee makes no representation as
to the validity or sufficiency of this Supplemental Indenture.

7. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

8. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first written above.

 

 

ATLAS ENERGY HOLDINGS OPERATING

COMPANY, LLC

    By:   ATLAS RESOURCE PARTNERS, L.P., its Sole Member   By:   ATLAS RESOURCE
PARTNERS GP, LLC, its General Partner   By:  

/s/ Sean McGrath

  Name:   Sean McGrath   Title:   Chief Financial Officer   ATLAS RESOURCE
FINANCE CORPORATION   By:  

/s/ Sean McGrath

  Name:   Sean McGrath   Title:   Chief Financial Officer   Parent Guarantor:  
ATLAS RESOURCE PARTNERS, L.P.   By:   ATLAS RESOURCE PARTNERS GP, LLC, its
General Partner   By:  

/s/ Sean McGrath

  Name:   Sean McGrath   Title:   Chief Financial Officer Subsidiary Guarantors:
ATLAS ENERGY COLORADO, LLC ATLAS ENERGY INDIANA, LLC ATLAS ENERGY OHIO, LLC
ATLAS ENERGY TENNESSEE, LLC ATLAS NOBLE, LLC ATLAS RESOURCES, LLC



--------------------------------------------------------------------------------

REI-NY, LLC RESOURCE ENERGY, LLC RESOURCE WELL SERVICES, LLC VIKING RESOURCES,
LLC ARP BARNETT, LLC ARP OKLAHOMA, LLC ARP BARNETT PIPELINE, LLC ATLAS BARNETT,
LLC ARP MOUNTAINEER PRODUCTION, LLC ARP PRODUCTION COMPANY, LLC ARP RANGELY
PRODUCTION, LLC   By:   ATLAS ENERGY HOLDINGS OPERATING COMPANY, LLC, its Sole
Member   By:   ATLAS RESOURCE PARTNERS, L.P., its Sole Member   By:   ATLAS
RESOURCE PARTNERS GP, LLC, its General Partner   By:  

/s/ Sean McGrath

  Name:   Sean McGrath   Title:   Chief Financial Officer U.S. BANK NATIONAL
ASSOCIATION, as Trustee By:  

/s/ Steve Finklea

  Name:   Steve Finklea   Title:   Vice President